
	

113 HR 4091 IH: Constitutional Check and Balance Act
U.S. House of Representatives
2014-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4091
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2014
			Mr. Poe of Texas introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To authorize Members of Congress to bring an action for declaratory and injunctive relief in
			 response to a written statement by the President or any other official in
			 the executive branch directing officials of the executive branch to not
			 enforce a provision of law.
	
	
		1.Short titleThis Act may be cited as the Constitutional Check and Balance Act.
		2.Authorizing cause of action by Members of Congress in response to written statement by the
			 President or other executive branch official directing executive branch
			 officials to not enforce a law
			(a)Cause of Action AuthorizedIf the President or any other official in the executive branch issues a memorandum or other written
			 statement directing any official in the executive branch to not enforce a
			 provision of law, a Member of Congress who meets the criteria described in
			 subsection (b) may bring an action for declaratory or injunctive relief in
			 an appropriate United States district court to compel such official to
			 enforce that provision of law.
			(b)Criteria for EligibilityA Member of Congress meets the criteria described in this subsection with respect to a provision of
			 law if the Member cast a recorded vote on final passage of the version of
			 the bill or joint resolution which was enacted into law and included that
			 provision.
			
